DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2022 has been entered.
 Non-Final Rejection
Claims 1-3 and 10-11 and 14-18 are pending.  Claim 1 is independent.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 10-11 and 14-18 have fully considered.  All the rejections in the final office action dated 12/21/2021 have been withdrawn upon consideration of Applicant’s amendments to the claims.  Regarding Applicant's arguments filed 3/18/2022 urging that the teachings of Qin et al. (WO 2016/178668 A1) and Qin et al. (US 2016/0326467 A1) teach that the oxidizer can be separated but provide no motivation to physically separate an oxidizing agent from the leuco composition in different compartments of a unit dose article as is required by amended claim 1.  In response, see the new grounds of rejection below addressing where the Qin et al. references teach a unit dose detergent composition comprising the claimed ingredients and guide one of ordinary skill to multicompartment watersoluble film pouches.  Accordingly Qin et al. references are pertinent to the claims and new grounds of rejections are below addressing the claim amendments.   
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 10-11 and 14-18 are rejected under 35 U.S.C. 103 as obvious over Qin et al. (WO 2016/178668 A1) in view of Hoyt et al. (US2006/0040846A1).
Qin et al. exemplify leuco triphenylmethane laundry care having antioxidants (See page 77,ln.25) and deposition on to cotton and synthetic laundry on page 31, lines 20-25 and claim 1 illustrates the same formula and substituents as the instant claim 1.  See also page 4.
Physical and chemical triggers encompassing the claimed triggering agent begin on page 1,ln.20-25. And is exemplified in greater detail on page 18, lines 20-30.
Limitation to counterion is taught in page 44,ln.26.  And page 45,ln9 teaches the claimed balancing of claim 1. 
Limitation to the oxidizing agent is physically separated from the leuco composition, see Qin et al. (WO 2016/178668 A1) on page 8,ln.10-15 teaching the polymeric leuco dye composition may be encapsulated and page 45, lines 15-25 teaches the hydrogen peroxide salts may be coated.  
Regarding the claim 1 amendment to the ratio of formula I to its oxidized form is at least 1:3 is suggested on page 31, line 15 teaching a small amount of the leuco colorant may be oxidized when contacted with air or oxygen to form colored triphenylmethane (TPM) dyes. The colored TPM dyes can further react with other ingredients in the product and/or the detergent to form other molecules.  Also the abstract teaches that the claimed formula 1 is in a stable, substantially colorless state and then may be transformed to an in tense colored state upon exposure to certain physical or chemical changes such as, for example, exposure to oxygen, ion addition, exposure to light.  
Also, page 18,ln 20-25 guide one of ordinary skill to optimize a laundry care composition may be colored to a consumer pleasing level, and the amount of bluing on the treated textile substrate may be adjusted to the most desirable level. It is also noted that at least some of the colorants of the present invention possess the ability to provide a latent color that is stable to conditions that degrade the colored species.
Washing, rinsing and drying are taught on page 66.  Page 18,ln.34, teaches that the claimed methylene blue is reduced to its colorless leuco form via the aid of sugar and polyoxyalkylene polymeric chains.  See page 18,ln35-page 19.  Page 19 teaches the claimed formulas.  The external counterions are taught on page 55,ln.1. Regarding the barrier of claims 3-4, on page 60,ln20-30 and page 64 teach Pouches. In a preferred embodiment of the invention, the composition is provided in the form of a unitized dose, either tablet form or preferably in the form of a liquid/solid (optionally granules)/gel/paste held within a water-soluble film in what is known as a pouch or pod. The composition can be encapsulated in a single or multicompartment pouch. Multi-compartment pouches are described in more detail in EP-A- 2133410. When the composition is present in a multi-compartment pouch, the composition of the invention may be in one or two or more compartments, thus the dye may be present in one or more compartments, optionally all compartments. Non- shading dyes or pigments or other aesthetics may also be used in one or more compartments. In one embodiment the composition is present in a single compartment of a multi-compartment pouch.
Qin et al. do not teach at least 5% LWIN after drying as claim 18.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed at least 5% LWIN after drying because Qin et al. teaches that higher, positive whiteness numbers indicate more bluing & whitening effect (pg. 72,ln.30-pg. 73,ln. 5 ) and the exemplary formulations in tables 3, 6-7 have positive whitening effects which would necessarily encompass the claimed at least 5% LWIN. 
Qin et al. do not teach the claimed 1:3 ratio of the formula I to its oxidized form. However, page 54,lines 25-30 guides one of ordinary skill to optimize the ratio teaching "cationic charge density" of a polymer refers to the ratio of the number of positive charges on the polymer to the molecular weight of the polymer. The average molecular weight of such suitable cationic polymers will generally be between 10,000 and 10 million, in one embodiment between 50,000 and 5 million, and in another embodiment between 100,000 and 3 million.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed at least 1:3 ratio of the claimed leuco Formula I to its oxidized form because Qin et al clearly guides one of ordinary skill to add the leuco colorant without any fear of staining since it is in a colorless state until it is exposed to a physical or chemical change (see page 3,ln 20-25), wherein suitable leuco colorants have the structures according to Examples 1-14 (see Table 1 A). Furthermore, optimizing the ratios would have nonetheless been obvious to the skilled artisan to produce the claimed composition, since the prior art teach each of the claimed ingredients within the claimed proportions for the same utility in laundry care.
Qin et al. do not exemplify the oxidizer physically separated from the leuco dye as required by claim 1.  Qin et al. guide one of ordinary skill to encapsulate the leuco dye in a structured liquid held within a water-soluble film pouch (encompassing the claimed permeable barrier) wherein there is also described at least 2 compartments.  See page 60,ln.5-25.  However, Qin et al. do not describe needing to separate the oxidizer from the leuco as required in claim 1.  It is the Examiner’s position that one of ordinary skill would reasonably be apprised of the claimed separation from the teaching of Qin et al. on page 60 described above in combination with common knowledge that detergent compositions that include bleaching agents have a tendency to lose bleaching activity and cleaning activity over time unless steps are taken to physically separate the bleaching agent (oxidizer) from the other components (leuco) of the detergent composition.  See Hoyt et al. US2006004086A1 [0002] for a teaching explaining that which is commonly known to one of ordinary skill.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed laundry care composition comprising the oxidizing agent physically separate from the leuco composition in a multicompartment watersoluble film as required by claim 1, because Qin et al. teach encapsulating the leuco dye in a structured liquid within a water-soluble film pouch (permeable barrier) having at least 2 compartments in general and Hoyt et al. establish that it is commonly known to physically separate the oxidizing (bleaching) agent from the other components of the detergent composition for improved efficacy of the oxidation cleaning.  

Claims 1-3 and 10-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al, (US 2016/0326467) in view of Hoyt et al. (US2006/0040846A1).
Qin et al. (US 2016/0326467) exemplify a disinfecting composition that is naturally oxidizing in nature [0378] comprising leuco colorants and their use in the laundering of textiles (see abstract). It is further taught by Qin et al that the composition contains at least one surfactant and at least one compound represented by Formula (I), wherein the compound of Formula (I) contains at least two divalent substituents conforming to the structures of Formulae (C) and (CXL) (see paragraphs 12-21), that the composition contains fluorescent brighteners (see paragraph 21) and antioxidants (see page 31 [0271] and (See page 40,[0368])), wherein the composition is used in a process to wash laundry (see paragraph 322), per the requirements of the instant invention. See also claim 1 teaching the claimed formula I with the claimed substituents. Specifically, note Examples 2-8, 10 and 12-14 in Table 1. [0300] on page 34, teaches separate compartmentalization meeting the physical separation required in claim 1.
Qin et al. [0287] teach the unitized dose held within a multicompartment water soluble pouch and [0288] describes the pouches permeablity.  Limitation to the oxidizing agent is physically separated from the leuco composition, see Qin et al. (US 2016/0326467) on [0065] on page 7 teaching the polymeric leuco dye composition may be encapsulated and [0185] on page 24 teaches the hydrogen peroxide salts may be coated.  While Qin et al. do not describe needing to separate the oxidizer from the leuco as required in claim 1, the teachings of page 33 guide one of ordinary skill to do so, and Hoyt et al. (US2006/0040846A1) establish that it is commonly known to physically separate the oxidizing (bleaching) agent from the other components of the detergent composition for improved efficacy of the oxidation cleaning. [0002].
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed laundry care composition having the oxidizer physically separated from the leuco composition in a unitized dose as required by claim 1, because Qin et al. teach a unitized dose held within a multicompartment watersoluble pouch and describe that the oxidizing agent is physically separated from the leuco composition by teaching the polymeric leuco dye composition is encapsulated and/or the hydrogen peroxide salts are coated in general and Hoyt et al. teach that it is commonly known in the detergent art to physically separate the oxidizing (bleaching) agent from the other components of the detergent composition for improved efficacy of the oxidation cleaning.
Qin et al, US 2016/0326467 does not specifically teach the claimed ratio of Formula I to its oxidized form is at least 1:3, as is required by the instant claim 1.  [0003] teaches one of ordinary skill to measure the leuco dye and its colored form separately in the solvent in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed laundry care composition having at least 1:3 ratio of the claimed leuco Formula I to its oxidized form because Qin et al clearly discloses a leuco colorant that is in a colorless state until it is exposed to a physical or chemical change (see abstract and paragraph 2), wherein suitable leuco colorants have the structures according to Examples 1-14 (see Table 1 A). Furthermore, optimizing the ratios would have nonetheless been obvious to the skilled artisan to produce the claimed composition, since the prior art teach each of the claimed ingredients within the claimed proportions for the same utility in laundry care.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761

                                                                                                                                                                                                        
/PREETI KUMAR/           Examiner, Art Unit 1761